Citation Nr: 1641767	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  14-28 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left arm nerve damage.

2.  Entitlement to service connection for left shoulder injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to June 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) ) Regional Office (RO).

The Board notes that the Veteran testified before the Board in June 2015.  This testimony was given before a Veterans Law Judge (VLJ) other than the undersigned VLJ.  The Veteran was sent correspondence in May 2016 informing him that his appeal would be reassigned and that he had the right to request a new hearing before the a different VLJ.  However, in a May 2016 statement, the Veteran indicated that he did not wish to appear at another Board hearing.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts two theories of entitlement to service connection.  The first theory relates to both his left shoulder and left arm nerve damage.  The Veteran recounted that during service he was under a rocket attack and was trying to run toward a bunker.  He attempted to jump over sandbags, but he caught his foot and landed on his left shoulder.  The Veteran noted that due to his eagerness to leave Vietnam, he may not have reported the extent of his left shoulder and arm injury at the time.  See June 2016 Board hearing.  The second theory relates specifically to the Veteran's left arm nerve damage.  The Veteran contends he was exposed to herbicides such as Agent Orange during service, and this may have caused the nerve damage he now experiences in his left arm.

While service treatment records have been associated with the claims file, the Board finds a remand is warranted to attempt to obtain additional medical records.  In his June 2016 Board hearing, the Veteran reported that shortly after returning from service, he received treatment for his left arm and shoulder injury at Fort Leonard Wood in 1971.  Similarly, in his July 2014 VA Form 9, the Veteran related that he was treated there and also treated for these injuries at Fort Jackson.  To date, these records have not been associated with the claims file and should be obtained on remand.  As such, an addendum opinion under the physical injury theory of entitlement should also be obtained should new treatment records be associated with the claims file.

The Veteran's service records reveal that he served in the Republic of Vietnam.  As such, exposure to herbicides such as Agent Orange is presumed.  As to the possibility of presumptive service connection, 38 C.F.R. § 3.309 (e) lists peripheral neuropathy, but it is characterized as "early-onset" peripheral neuropathy.  38 C.F.R. § 3.307(a)(6)(ii) requires that this type of peripheral neuropathy must manifest to a degree of 10 percent disabling within one year of herbicide exposure in order to support service connection.  With respect to the left arm nerve damage, the May 2014 VA examiner diagnosed it as "sensorimotor peripheral neuropathy" in the upper extremities.  However, the examiner did not indicate whether such was "early-onset" peripheral neuropathy or opine whether such peripheral neuropathy may be due to herbicide exposure even if not a presumptive form of neuropathy.  Thus, an addendum opinion should be obtained to address this theory of entitlement.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete service treatment records not already of record, to specifically include any records from Fort Leonard Wood and Fort Jackson from 1971, and associate them with the claims file.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain an addendum opinion from a VA examiner regarding the Veteran's left arm nerve damage.  The claims file should be made available for review by the examiner.

The examiner should respond to the following questions:

Is the Veteran's peripheral neuropathy of the left arm "early-onset" peripheral neuropathy?  

If so, is it at least as likely as not (a 50 percent or greater probability) that such peripheral neuropathy manifested to a degree of 10 percent disabling within one year of herbicide exposure?  Exposure to herbicides is presumed during the Vietnam service.

If not, the examiner should provide an opinion as to whether it is at least as likely as not that any left arm nerve damage is otherwise related to service, including the presumed exposure to herbicides.

Complete rationales or explanations should be provided for each opinion reached.

3.  Obtain an addendum opinion from a VA examiner regarding the Veteran's left shoulder injury.  The claims file should be made available for review by the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the left shoulder injury had its onset during service, or is otherwise related to, service.

Complete rationales or explanations should be provided for each opinion reached.

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

